DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract may not exceed 150 words in length. Correction is required. See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 34, 44, and 45 are objected to because of the following informalities: 
Claim 34 recites, “the separator” but there is a plurality of separators (claim 33 line 4); “the separators” is suggested.
Claim 44 recites, “the electrode layers to face each other”, which is not idiomatic English. “the electrode layers face each other” is suggested.
Claim 45 is objected to by reason of its dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 lines 11-12 recite, “the current collector plates are stacked in a thickness direction so as to be in contact with each other and a plurality of the basic cells are connected in parallel”. The meaning of “the current collector plates” in this limitation is ambiguous. 
Line 2 sets forth “a current collector plate”; line 7 recites, “a pair of the current collector plates”. The previously set forth pair of the current conductor plates is insufficient to form a plurality of basic cells connected in parallel in lines 11-12. Accordingly, the meaning of “the current collector plates” in line 11 is ambiguous.

Claim 43 recites, “adjacent basic cells share the current collector plate in contact with the adjacent basic cells; and the electrode layer and the separators are formed on both surfaces of the shared current collector plate.”
Claim 42 lines 11-12, however, requires, “the current collector plates are stacked in a thickness direction so as to be in contact with each other”.
It is ambiguous how current collectors may be stacked in contact as required by claim 42 but have separators formed on both surfaces as required by claim 43. See and compare FIG. 6A-B: current collector plates 528 stacked in contact with FIG. 7A-B: current collector plates 530 with separators formed on both surfaces with adjacent basic cells sharing a current collector plate.
Claim 44 lines 11-12 recite, “the current collector plates are stacked in a thickness direction so as to be in contact with each other such that a plurality of the basic cells are connected in parallel”. The meaning of “the current collector plates” in this limitation is ambiguous. 
Line 2 sets forth “a current collector plate”; line 7 recites, “a pair of the current collector plates”. The previously set forth pair of the current collector plates is insufficient to form a plurality of basic cells connected in parallel in lines 11-12. Accordingly, the meaning of “the current collector plates” in line 11 is ambiguous.
“current collector plates of a plurality of the basic cells are stacked in a thickness direction so as to be in contact with each other such that the plurality of the basic cells are connected in parallel” or similar language is suggested to remove the ambiguity.
Claim 44 line 13 recites, “the electric double layer capacitor cell”. This limitation lacks antecedent basis. 

These ambiguities render each of these claims indefinite, and accordingly, claims 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 45 is rejected by reason of its dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33-36 and 40-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2014/0106191 to Itaya et al. (hereinafter Itaya).
Claim 33
Itaya (FIG. 1-6) discloses an electric double layer capacitor comprising: 
a current collector plate (21a); 
an electrode layer (21b) formed on one surface of the current collector plate (21a); and 
a plurality of convex-shaped separators (42) which protrude convexly from one surface of the current collector plate (21a) in a continuous pattern of a predetermined design and in which a repeated 
Claim 34
Itaya discloses the electric double layer capacitor of claim 33, wherein the electrode layer (21b) and the separator (42) are formed on both surfaces of the current collector plate (FIG. 6b, paragraph 102).
Claim 35
Itaya discloses the electric double layer capacitor of claim 33, wherein the separators are formed by:
applying an insulator layer on the current collector plate and removing a portion except for a pattern design through etching; 
printing and sintering an insulating material in the pattern design on the current collector plate; or
separately forming the separators using the insulating material, inserting the separators into the electrode layer on the current collector plate and then thermocompression bonding or sintering the electrode layer (paragraph 138, 171).
Additionally, determination of patentability is based on the product itself. See MPEP 2113. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). Furthermore, because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes. Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 92 USPQ2d 1289 (Fed. Cir. 2009). 
Claim 36
Itaya discloses the electric double layer capacitor of claim 33, wherein the separators (42) are formed to protrude from the current collector plate (21a) in a circular or polygonal form (FIG. 3b, paragraph 77).
Claim 40
Itaya discloses the electric double layer capacitor of claim 33, wherein each of the separators (42) is formed to protrude from a surface of the current collector plate (21a) with a step difference (g) within 20 µm (paragraph 257, 312).
Claim 41
Itaya (FIG. 1-6) discloses an electric double layer capacitor comprising: 
a current collector plate (21a); 
an electrode layer (21b) formed on one surface of the current collector plate (21a); and 
a plurality of convex-shaped separators (42) which protrude convexly from one surface of the current collector plate (21a) in a continuous pattern of a predetermined design and in which a repeated pattern is formed in the length and width directions of the current collector plate (21a; FIG. 5B, paragraph 92; see also FIG. 6B, see also FIG. 10 step 7A),
wherein a pair of the current collector plates (41a) are coupled such that the electrode layers (21b) thereof face each other (FIG. 6B), and end portions of the plurality of convex-shaped separators (42) are coupled to be in contact with each other so as to form a gap between facing electrode layers (21b) such that the pair of electrode layers (21b) are physically separated (as shown in FIG. 6B; see also FIG. 4, FIG. 11 step 10-11).
Claim 42
Itaya (FIG. 1-6) discloses an electric double layer capacitor comprising: 
a current collector plate (21a); 

a plurality of convex-shaped separators (42) which protrude convexly from one surface of the current collector plate (21a) in a continuous pattern of a predetermined design and in which a repeated pattern is formed in the length and width directions of the current collector plate (21a; FIG. 5B, paragraph 92; see also FIG. 6B, see also FIG. 10 step 7A),
wherein a pair of the current collector plates (41a) are coupled such that the electrode layers (21b) thereof face each other (FIG. 6B), and end portions of the plurality of convex-shaped separators (42) in contact with each other so as to form a gap between facing electrode layers (21b) such that the pair of electrode layers (21b) are physically separated and coupled to form a basic cell (as shown in FIG. 6B; see also FIG. 4, FIG. 11 step 10-11), and 
the current collector plates (21a) are stacked in a thickness direction so as to be in contact with each other and a plurality of the basic cells are connected in parallel (as shown in FIG. 6B; see also FIG. 4, 1B).
Claim 43
Itaya discloses the electric double layer capacitor of claim 42, wherein: 
adjacent basic cells share the current collector plate (21a) in contact with the adjacent basic cells; and 
the electrode layer (21b) and the separators (42) are formed on both surfaces of the shared current collector plate (21a; as shown in FIG. 6B; see also FIG. 4, 1B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya in view of US Publication 2009/0320253 to Bourcier et al. (hereinafter Bourcier).
Claim 37
Itaya discloses the electric double layer capacitor of claim 33, as shown above.
Itaya does not expressly disclose wherein the separators are formed to protrude in a form of a line in a length or width direction of the current collector plate, as recited in claim 37 (but see Itaya FIG. 5C and 6B).
Bourcier (paragraph 47) teaches wherein separators are formed to protrude in a form of a line in a length or width direction of a current collector plate (“one or more discrete regions, for example, a strip or strips”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bourcier with Itaya to incorporate separators formed to protrude in a form of a line in a length or width direction of the current collector plate as taught by Bourcier in the structure taught by Itaya, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for use of the electrically insulating material to be used to separate the electrode on 
Additionally, the mere changing of a shape of a separator is a common practice which requires only ordinary skill in the art and therefore is a routine expedient, and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the separators is significant, and Applicant has presented no argument which shows that the particular configuration is significant or anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing an electric double layer capacitor. See MPEP 2144 IV.B. citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Alternatively, if the arrangement of the separators of is not a mere obvious change of shape, such a claimed arrangement, the rearrangement of parts taught by Itaya with Bourcier, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, as such a rearrangement would not have modified the operation of the device. See MPEP 2144 VI.C. citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 38
Itaya discloses the electric double layer capacitor of claim 33, as shown above.

Bourcier (paragraph 47) teaches wherein separators are formed by varying a width (w) thereof and a distance (d) therebetween (“For example, it may be in the form of a sheet, a bead or beads, one or more discrete regions, and combinations thereof.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bourcier with Itaya to incorporate separators formed by varying a width (w) thereof and a distance (d) therebetween as taught by Bourcier in the structure taught by Itaya, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for use of the electrically insulating material to be used to separate the electrode on which it is disposed from another electrode in the series or to separate the electrode on which it is disposed from an external housing (Bourcier paragraph 29) with the number, spacing and dimensions of the separators depending on characteristics of both the electrodes and the material composition. The number and spacing of separators will be determined by the stiffness of the electrodes, the amount of compressive force applied to the stack, and a determination of how much double layer capacity loss can be tolerated since the separator material detracts from the available capacitive geometric surface area. The dimensions of the separators will be primarily a function of the mechanical properties of the polymer and the compressive forces to be applied (paragraph 49).
Additionally, the mere changing of a shape of a separator is a common practice which requires only ordinary skill in the art and therefore is a routine expedient, and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the separators is significant, and Applicant has presented no argument which In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Alternatively, if the arrangement of the separators of is not a mere obvious change of shape, such a claimed arrangement, the rearrangement of parts taught by Itaya with Bourcier, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, as such a rearrangement would not have modified the operation of the device. See MPEP 2144 VI.C. citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 39
As above regarding claim 38, Itaya with Bourcier teaches the electric double layer capacitor of claim 38, wherein each of the separators is formed with the width (w) and the distance (d) in a range of 0.01 mm to 1.0 mm (see Itaya paragraph 313; see also Bourcier paragraph 49).
Where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Accordingly, as a device having the claimed relative dimensions would not perform differently than the cited prior art device, such a change to Itaya with Bourcier would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a common practice which normally requires only ordinary skill in the art and hence is considered a routine expedient. Additionally, Applicant has not demonstrated the criticality of the specific limitation (see MPEP 2144.04).

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya in view of US Publication 2010/0053844 to Eilertsen.
Claim 44
Itaya (FIG. 1-6) discloses an electric double layer capacitor comprising: 
a current collector plate (21a); 
an electrode layer (21b) formed on one surface of the current collector plate (21a); and 
a plurality of convex-shaped separators (42) which protrude convexly from one surface of the current collector plate (21a) in a continuous pattern of a predetermined design and in which a repeated pattern is formed in the length and width directions of the current collector plate (21a; FIG. 5B, paragraph 92; see also FIG. 6B, see also FIG. 10 step 7A),
wherein a pair of the current collector plates (41a) are coupled such that the electrode layers (21b) to face each other (FIG. 6B), and end portions of the plurality of convex-shaped separators (42) are in contact with each other so as to form a gap between facing electrode layers (21b) such that the pair of electrode layers (21b) are physically separated and coupled to form a basic cell (as shown in FIG. 6B; see also FIG. 4, FIG. 11 step 10-11), 
the current collector plates (21a) are stacked in a thickness direction so as to be in contact with each other such that a plurality of the basic cells are connected in parallel (as shown in FIG. 6B; see also FIG. 4, 1B), as recited in claim 44.
Itaya does not expressly disclose a current collector plate provided at a final end of the electric double layer capacitor cell is directly connected to a current collector plate provided at a starting end of an adjacent electric double layer capacitor cell in series, as recited in claim 44.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eilertsen with Itaya to incorporate extended current collectors as taught by Eilertsen in the structure taught by Itaya, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for voltage stacking of capacitive segments (Eilertsen paragraph 37) allowing for a cascading of blocks for a required capacitance and voltage standoff (paragraph 39-40).
Claim 45
Itaya with Eilertsen teaches the electric double layer capacitor of claim 44, wherein a cell sill is formed on a connection surface on which the final end of the current collector plate is connected to the starting end of the current collector plate (Eilertsen FIG. 6: 535; see also FIG. 8: 825, paragraph 46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070215926 (see, e.g., FIG. 6); and US 10916745 (see, e.g., FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848